GARDEN, JUDGE:
In 1976, claimant Richard A. Spotloe and William Dadisman were elected magistrates in Barbour County, West Virginia. In 1975, Barbour County had a population of 15,126, and in 1980, the population had increased to 16,400. The election of two magistrates was proper, for W.Va. Code §50-1-2 provides, inter alia, that in each county which has less than thirty thousand in population, there shall be elected two magistrates.
On June 1, 1978, Magistrate Dadisman resigned, and his successor, Magistrate Joseph E. Moats, was not appointed until *70December 1, 1978. Magistrate Moats resigned on February 11, 1980, and his successor, Linda Stafford, was not appointed until July 1, 1980. As a result, the claimant was the only acting magistrate in Barbour County from June 1, 1978 to December 1, 1978, and again from February 11, 1980 to July 1, 1980, for a total of six months and 18 weeks. Consequently, the claimant is requesting additional compensation for the period of time that he was the only acting magistrate in Barbour County.
With respect to salaries to magistrates, W.Va. Code §50-1-3, as it existed prior to July of 1980, provided as follows:
“The salary of each magistrate shall be paid by the State. Magistrates who serve less than ten thousand in population shall be paid annual salaries of ten thousand dollars. Magistrates who serve ten thousand or more in population but less than fifteen thousand in population shall be paid annual salaries of fourteen thousand dollars. Magistrates who serve fifteen thousand or more in population shall be paid annual salaries of eighteen thousand dollars. For the purpose of determining the population served by each magistrate, the number of magistrates authorized for each county shall be divided into the population of each county. Magistrates shall be paid once a month.” (Emphasis supplied.)
As can be observed, magistrates who serve more than 5,000 in population but less than 10,000 in population shall be paid annual salaries of $10,000.00. However, the above-quoted statute sets forth the method of determining the population served, and that is by dividing the number of authorized magistrates into the population of the county. Two magistrates were authorized by statute to serve in Barbour County. Dividing that figure into the total population, it is obvious that the claimant received his proper salary, i.e., $10,000 per year. For the reasons stated above, the claim is disallowed.
Claim disallowed.